DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on 12/15/20.
Claims 1, 5, 7-14, 16-17, and 19-21 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on December 15, 2020, has been entered. Claims 1, 5, 9, 14, and 17 have been amended. Claim 21 has been added. Claims 2-4, 6, 15, and 18 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/20 has been entered.

Priority
The examiner acknowledges that the instant application claims priority from foreign application CN201610548918 filed on 07/12/16 and therefore, the claims receive the effective filing date of July 12, 2016.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5, 7-14, 16-17, and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

First, it is determined whether the claims are directed to a statutory category of invention (see MPEP 2106.03(II)). In the instant case, claims 1, 5, 7-13, 19, and 21 are directed to a process, claims 14, 16, and 20 are directed to a machine, and claim 17 is directed to an article of manufacture. Therefore, claims 1, 5, 7-14, 16-17, and 19-21 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).

The claims are then analyzed to determine whether the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 


obtaining a first historical record that includes historical behavior of software products and/or services used by a user, the first historical record including a historical record of each push object in a first-push-object set, and the first-push-object set including push objects that have been used by the user;
filtering, using the first historical record, the first-push-object set according to predefined criteria to obtain a second-push-object set;
determining, using a second historical record of the second-push-object set and a predefined similarity model, a plurality of associations between a to-be-recommended push object, which has not been used by the user, and push objects of the second-push-object set;
determining, a subset of push objects of the second-push-object set that satisfy a first preset condition for first associations, which are respective associations of the plurality of associations between the to-be-recommended push object and each of the subset of push objects; and
pushing the to-be-recommended push object to be displayed, based on whether the subset of push objects satisfies other predefine criteria,
wherein, the to-be-recommended push object is included in a plurality of to-be-recommended push objects, which have not been used by the user, and the subset of push objects is included in a plurality of first associated objects, wherein each of the plurality of to-be-recommended push objects has at least one respective first associated object of the plurality of first associated objects for which an association with the each of the plurality of to-be-recommended push objects satisfies the first preset condition,
the method includes sorting the plurality of to-be-recommended push objects according to a preset recommendation policy, and
the pushing the to-be-recommended push object is further based on a sorted sequence of the plurality of to-be-recommended push objects,
the method further including:
classifying, using the historical behavior, the second historical record corresponding to the at least one first to-be-recommended push object, to obtain a third historical record,
setting, according to a preset weight model and the third historical record, a second weight corresponding to the to-be-recommended push object,
adjusting the second weight using a preset time decay rule, to obtain an updated third weight, the third weight being a real-time weight corresponding to the to-be-recommended push object, and
performing the sorting of the plurality of to-be-recommended push objects is further based on the third weight.
The above limitations recite the concept of recommending objects. These limitations, under their broadest reasonable interpretation, fall within the “Certain Method of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts commercial interactions (including sales activities and behaviors). Independent claims 1 and 14 recite similar limitations to claim 17 and, as such, fall within the same identified groupings of 
            Under Prong Two of Step 2A, returning to representative claim 17, the recitation of various additional elements within the claim are acknowledged, such as a non-transitory computer readable storage medium, machine instructions, processing circuitry, an information processing apparatus, a user terminal, and a network. Independent claims 1 and 14 recite similar additional elements to those of claim 17 and further recite a server. The additional elements of the non-transitory computer readable storage medium, machine instructions, processing circuitry, information processing apparatus, and network merely include instruction to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Moreover, the user terminal does no more than generally link the user of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application. As such, under Prong Two of Step 2A, when considered both individually and as a whole, the limitations of claims 1, 14, and 17 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea (see MPEP 2106.05). The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicially exception for at least the following reasons. 
	As discussed above with respect to integration of the abstract idea into a practical application, claim 17 recites the additional elements of the non-transitory computer readable 
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of independent claims 1, 14, and 17 utilize computer functions that the courts have held to be well-understood, routine, and conventional activity (see MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network;
electronic recordkeeping; and
storing and retrieving information in memory.
Therefore, under Step 2B, there are no meaningful limitations in claims 1, 14, and 17 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO). 

Dependent claims 5, 7-13, 16, and 19-21, merely further limit the abstract idea and are thereby considered to be ineligible. 

Allowable Subject Matter
Claims 1, 5, 7-14, 16-17, and 19-21 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101, set forth in this Office action.
           
The following is a statement of reasons for the indication of allowable subject matter:

            Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the applicant’s invention. Claims 1, 5, 7-14, 16-17, and 19-21 are allowable as follows:

The most relevant prior art made of record includes Parsons et al., U.S. 20060041548 A1 (previously cited and hereafter referred to as “Parsons”), in view of Zelevinsky et al., 20130191377 A1 (previously cited and hereafter referred to as “Zelevinsky”). The prior art generally relates to recommending items.
Parsons discloses a method of obtaining a historical record of a user to recommend and display objects. However, Parsons does not disclose determining pairwise combinations of objects and filtering the pairwise combinations to obtain a second set of recommended objects. 
Zelevinsky teaches a method of recommending pairwise combinations of objects. However, Zelevinsky does not teach classifying the historical record to obtain another historical record, recommending objects that have not been used by the user.
Cited NPL Reference U teaches providing recommendations based on customer similarity weights and purchase histories, but does not teach performing the recommendations by 
Moreover, even assuming arguendo that the features of the claims exist individually, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence obtained to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
It is thereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that claim 1 is allowable as the evidence at hand does not anticipate the claim and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Claims 14 and 17 contain similar allowable subject matter to that of claim 1.

Claims 5, 7-13, 16, and 19-21 depend from claims 1, 14, and 17 respectively, and, as such, are indicated as containing allowable subject matter for the same reasons with respect to claim 1.



Response to Arguments
Applicant's arguments filed 12/15/20 have been fully considered.

35 U.S.C. § 101
	In regards to the rejection under 35 USC 101, the applicant argues 1) the claimed invention is in the field of artificial intelligence recommender systems which is much different than a well-known business practice and the details of the claims differentiate over a broad general abstract idea of merely recommending objects; 2) similar to DDR Holdings, the claims solve a problem in the existing technical field of automated recommendation systems on a computer network and are rooted in computer technology to overcome a problem specifically arising in the realm of computer networks; 3) the claims are directed to filtering to-be-recommended objects and like Bascom, provide an improved filter solution that improves the performance of the computer itself; and 4) the claims satisfy the eligibility criteria as set forth in the McRo-Bascom Memo.
	In response to argument 1) the examiner disagrees. The claims recite the concept of recommending objects in the limitations listed above in step 2A, prong 1 of the 2019 PEG. Recommending objects falls within the grouping of methods of organizing human activity because it is a sales activity where a seller recommends a product to a buyer to potentially purchase. Applicant argues the claimed invention solves the technical problem of repeatedly recommending the same handful of products based on a final item recommendation process and causing a problem due to a lack of diversity and eliminating recommendations of useless and ineffective objects. These benefits are improvements to the abstract idea and are not technological improvements because it recommends a more relevant product for a user to purchase; thereby potentially increasing the seller’s profits. Furthermore, other than mentioning “artificial intelligence” in paragraph [0003] of the background section of the specification, the applicant’s disclosure is silent to the technical field of artificial intelligence. The invention is directed to improvements to recommendation systems by using collaborative filtering methods. However, not all embodiments of collaborative filtering utilize artificial intelligence. In addition to methods of utilizing human activity, collaborative filtering can also fall into the mathematical concepts grouping due to the use of algorithms. The examiner notes claim 17 further recites a non-transitory computer readable storage medium, machine instructions, processing circuitry, information processing apparatus, user terminal, network, and server. However these claim limitations are considered to be additional elements that do not integrate the claim into a practical application or amount to significantly more than the abstract idea. The limitations do not improve the computer network itself but rather user computer technology and computer networks in its ordinary capacity to perform the abstract idea (as supported by paragraph [0218] of Applicant’s specification – actual application…can all be implemented by a processor 226 (processing circuitry) located on a server, and can be implemented by a central processing unit (CPU), etc.). See MPEP 2106.05(f). Therefore, the examiner maintains the rejection.
In response to argument 2) the examiner disagrees. As noted in the previous office action and the office action above, the examiner has found under step 2A, prong 1, that the limitations as recited in representative claim 17 describe a method of organizing human activity because it is a sales activity and behavior to recommend items. This concept is reiterated in paragraph [0037] of the applicant’s specification. Paragraph [0037] explains how the recommendations can be based on the user’s history of prior use, search history, and purchases of related products, which are shopping behaviors of a user/buyer. These factors have been used in providing recommendations to users/buyers from the pre-Internet world. Therefore, the claimed solution is not necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks, such as the claims in DDR Holdings. Therefore, the examiner maintains the claims are not similar to the claims in DDR Holdings.
	In response to argument 3) the examiner disagrees. The claimed invention is not similar to the claims of Bascom where the location of the filtering tool was placed on the server side vs. the client side. The location of the filtering tool was found to be a non-conventional and non-generic arrangement of known and conventional pieces, which provided a technical benefit over prior art ways of filtering such content. Applicant’s specification does not provide any benefit to the arrangement of the additional elements of the claimed non-transitory computer readable storage medium, machine instructions, processing circuitry, information processing apparatus, user terminal, network, and server alone or in an ordered combination to render the claims as being significantly more than the abstract idea. Furthermore, as according to MPEP 2106.04(a)(2), filtering content was found to be abstract by the Federal Circuit. However, the claims were deemed eligible under step 2B. Therefore, the examiner maintains that the claimed invention is not similar to the claims of Bascom. 
	In response to argument 4) the examiner disagrees. The claimed rules/mathematical relationships in claim 1 such as the preset time decay rule does not improve computer-related technology by allowing computer performance of a function not previously performable by a computer. Instead, the preset time decay rule improves the abstract idea of recommending item because it is used to adjust and obtain weights by which the recommended items are sorted. The claims in McRO used rules to enable the automation of tasks that could not previously be automated. However, unlike McRO, the instant claims are not directed to an improvement in computer-related technology. Utilizing a time decay rule is not an improvement in computer 


 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA H YANG whose telephone number is (571) 272-3785.  The examiner can normally be reached on M-F 7-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELISA H YANG/Examiner, Art Unit 3625